Citation Nr: 0927596	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  04-31 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hepatitis C with liver 
damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from September 1973 to 
March 1977 and from November 1978 to September 1990.  The 
appellant's discharge from her second period of service was 
Under Other Than Honorable Conditions, which was upgraded to 
a General Discharge by a Department of the Army Review Board 
in June 2006.  All of the appellant's service is honorable 
for VA purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the RO 
in Louisville, Kentucky, which, in pertinent part, denied 
service connection for hepatitis C with liver damage.  

The appellant testified before a hearing officer at an 
October 2004 hearing at the RO.  A transcript has been 
associated with the file.  The appellant also requested a 
videoconference hearing before the Board.  She withdrew that 
request through her representative in a September 2007 
statement.  The Board may consider the claim.  See 38 C.F.R. 
§ 20.702.

The appellant also perfected appeals on the issues of service 
connection for a kidney disability, post traumatic stress 
disorder (PTSD) and hypertension.  The appellant withdrew the 
claim for a kidney disability on the record at her October 
2004 hearing.  That claim is not before the Board.  38 C.F.R. 
§ 20.204.  The claims for PTSD and hypertension were granted 
in an April 2007 rating decision.  This constitutes a grant 
in full on both claims; those issues are no longer before the 
Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The appellant has current diagnoses of hepatitis C with 
liver damage.

2.  The competent medical evidence of record shows that the 
appellant contracted hepatitis C sometime after February 1996 
and that her liver damage existing prior to that time was due 
to alcohol abuse.
CONCLUSION OF LAW

The appellant's hepatitis C with liver damage was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I. Veterans Claims Assistance Act

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, 
letters dated in August 2001 and March 2003 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The letters did 
not contain the disability rating or effective date elements 
of Dingess notice.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The appellant was 
provided such fully VCAA compliant notice, including the 
Dingess elements, in July 2007.  Although this letter was not 
sent prior to initial adjudication of the appellant's claim, 
this was not prejudicial to her, since she was subsequently 
provided adequate notice in July 2007, she was provided three 
months to respond with additional argument and evidence and 
she did not provide such evidence.  Correction of a timing 
error generally requires readjudication following corrective 
notice and an opportunity to respond.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In this case, the 
evidence of record had already been adjudicated and the 
appellant contributed nothing to the file following proper 
notice.  The Board concludes that the error in failure to 
readjudicate was harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
records have been associated with the file.  The appellant 
has at no time referenced outstanding records that she wanted 
VA to obtain or that she felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded medical examination to obtain an 
opinion as to whether her hepatitis C and liver damage can be 
directly attributed to service.  The examiner reviewed the 
file and interviewed the appellant.  Ultimately, the examiner 
concluded that the history was too muddled to provide an 
assessment of the likely relationship between hepatitis C and 
service.  Further examination or opinion is not needed on the 
claim because, at a minimum, the preponderance of the 
competent evidence is that the claimed conditions developed 
more than one year after the appellant's military service.  
This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Service Connection

The appellant contends that she is entitled to service 
connection for hepatitis C with liver damage due to numerous 
needle sticks she suffered while service as a nurse.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant's medical records show that she was diagnosed 
with hepatitis C in February 1997 at the Harlan Memorial 
Hospital.  The appellant has also been diagnosed with 
cirrhosis of the liver.  The Board is satisfied by the 
evidence of current disability.  See id.  

Hepatitis C may be service connected based on a showing of 
infection or symptoms during service or on the prevalence of 
risk factors for the disease.  Risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.

The appellant has alleged a variety of risk factors, 
including needle sticks and body piercing during service.  
The appellant's service personnel records confirm her service 
as a nurse.  Needle sticks, while not recorded in her 
records, are consistent with the appellant's service.  The 
appellant is certainly competent to report them.  See 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Board concedes that 
the appellant did experience the risk factor of accidental 
exposure as a health care worker.  

The Board cannot simply accept her word that the needle 
sticks resulted in hepatitis C or liver damage.  Hepatitis C 
is not a readily observable condition.  As will be discussed 
below, there was no test for hepatitis C during the 
appellant's period of service.  

The appellant's postservice medical history gives an entirely 
different picture.  Her post service medical records indicate 
substantial alcohol and drug, including intranasal cocaine, 
abuse in the years following separation from service in 1990.  
The appellant does not have a notation of drug or alcohol 
abuse during service.  

A June 1989 note indicates a history of abnormal liver 
function tests.  The appellant had been seen complaining of 
epigastric distress.  There was no hepatospleno-megaly on 
examination.  The appellant was thought to have pancreatitis 
or biliary stone disease.

The appellant underwent serology testing in June and November 
1989.  There is no notation of abnormal liver function.

The Board notes that the appellant had negative hepatitis 
testing (HAVAB and HBSAG) in March 1989.  These tests are for 
hepatitis A and B, respectively, and could not detect 
hepatitis C.

A January 1994 blood panel found mild elevation of hepatic 
enzymes.  The notation indicated no history of hepatitis.  
There are no further tests.  

The appellant was admitted to the Hardin Memorial Hospital in 
February 1996 for abdominal pain.  The doctors found 
gallstones.  The appellant underwent a cholecystectomy.  The 
appellant was noted to have a hobnail cirrhotic liver.  
Hobnail cirrhosis is a term for Laënnec's cirrhosis, 
"usually due to chronic alcoholism."  See Stedman's Medical 
Dictionary 355 (27th ed. 2000).  A hepatitis comprehensive 
profile showed an immunity to hepatitis B and no hepatitis C 
anti-bodies were reported.

A year later, the appellant was readmitted to the Hardin 
Memorial Hospital in February 1997 after vomiting blood.  The 
appellant had been drinking heavily.  A second set of 
hepatitis screening tests was performed.  The appellant was 
found to have a positive anti-HCV antibody test and the 
presence of the hepatitis C virus was confirmed by RIBA 
antibody reactivity.  

The evidence provided by the screening tests weighs heavily 
against a finding that the appellant contracted hepatitis C 
during service.  The RO sent the file for two opinions during 
the course of the claim to determine whether the appellant 
had at least as likely as not contracted the disease during 
service.  The first was a May 2003 VA examination, and was 
performed before the appellant's Hardin Memorial Hospital 
records had been associated with the file.  The examiner 
indicated in the course of his opinion that the appellant's 
hepatitis C had its onset sometime in 1999 or 2000.  The 
Hardin records clearly contradict the factual premise of the 
opinion, leading the RO, and now the Board, to discount it.  
The second opinion was offered in March 2006.  The examiner 
interviewed the appellant and received a confused account.  
The appellant reported intravenous and intranasal drug use, 
but only after developing hepatitis C.  She reported a blood 
transfusion, but was unsure of the year.  The examiner found 
no documentation of the transfusion in the file.  The 
appellant had seven piercings.  The examiner indicated that 
the record was sufficiently muddled that any opinion 
regarding a relationship between hepatitis C and her risk 
factors would be speculative.  

The Board notes medical evidence that is speculative, general 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  The Board acknowledges that the 
appellant had risk factors for hepatitis C during service, 
but there is no evidence to show the infection during service 
and a relationship to service would be speculative.  

Additionally, the hepatitis screening panels, which the 
examiner did not mention, weigh heavily against the claim.  
If the 1996 and 1997 screening panels are correct, the 
appellant would have had to get infected during service, but 
fail to develop antibodies for over six years prior to the 
discovery of the hepatitis C virus.  This Board considers 
this extremely unlikely.  As the appellant noted in her June 
2008 statement, even she cannot be sure when she contracted 
the disease.  Objective testing indicates that contraction 
occurred long after the appellant's separation from service.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a relationship 
between the appellant's inservice risk factors for hepatitis 
C and her current hepatitis C disability.  Service connection 
for hepatitis C must be denied.  See Hickson, supra.  

The Board has also considered whether the appellant's liver 
damage may be service connected apart from the hepatitis C.  
In June 1989, there was a history of abnormal liver function 
in service.  The appellant had hobnail cirrhosis as found in 
1996, before the appearance of hepatitis C.  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the appellant's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  38 
C.F.R. § 3.301(a) (2008).  The appellant's records indicate 
that she has a history of drug and alcohol abuse.

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
See 38 C.F.R. § 3.301(d) (2008) (regarding service connection 
where disability or death is a result of abuse of drugs.).  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3) (2008).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
the line of duty if such injury or disease was a result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d) (2008).  See also 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. § 3.1(m) (2008).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 
2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 
1998).

The appellant's liver damage has no precedent in service.  A 
single abnormal liver function test is not the equivalent of 
cirrhosis.  Follow up treatment in June and August 1989 
revealed nothing.  Nothing was found by the time of 
separation from service.  There is no evidence to support a 
finding of a chronic liver disorder in service.  Furthermore, 
the type of cirrhosis present in 1996 is associated with 
alcohol abuse.  Even if the appellant was abusing alcohol 
during service, her claim was received well after October 
1990.  Service connection on this basis is barred as a matter 
of law.  The appellant has no theory to explain how or why 
the cirrhosis was related to service in the absence of 
hepatitis C.  The Board finds that there is no evidence of a 
relationship between the appellant's liver damage and 
service.  Service connection must be denied.  See Hickson, 
supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cirrhosis of the liver, a form of 
liver damage, becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Cirrhosis of the liver was 
not diagnosed or detected during the first year post service.  
The appellant cannot benefit from the presumption.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hepatitis C with liver 
damage is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


